Citation Nr: 0808015	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured jaw.

2.  Entitlement to service connection for nasal polyps, colon 
polyps, and a lipoma of the left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1954 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2002 and November 2002.  At an RO hearing in May 
2003, he withdrew the issues of entitlement to service 
connection for prostate cancer and sores of the mouth.

Medical evidence of record shows that the veteran underwent 
surgery of cancer of the colon in 2004.  Although involving 
the colon, cancer of the colon is a separate disability from 
colon polyps, and, thus, the issue of service connection for 
colon cancer is not part of the current appeal.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a claim based on 
a new diagnosis is a new claim).  Moreover, there is no 
evidence of a claim for service connection for colon cancer, 
and the presence of a disability does not imply a claim for 
service connection; if the veteran wishes to claim service 
connection for colon cancer, he should so notify the RO.  

At a May 2003 RO hearing, the veteran withdrew claims of 
service connection for mouth sores and prostate cancer; these 
matters will not be discussed in the following decision.  
During the pendency of the appeal, service connection for 
tinnitus was granted; this positive decision constitutes a 
full grant of benefits on appeal. 


FINDINGS OF FACT

1.  The veteran did not sustain a fractured jaw in service.  

2.  Nasal polyps, colon polyps, and lipoma of the left 
shoulder were first manifested many years after service, and 
were unrelated to any events which occurred in service, 
including claimed radiation exposure, ionizing or non-
ionizing.  



CONCLUSIONS OF LAW

1.  Residuals of a fractured jaw were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  Nasal polyps, colon polyps, and lipoma of the left 
shoulder were not incurred in service, nor may such 
conditions be presumed to have been incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in February 
2007, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent until after the initial adjudication of 
the claims, it was followed by readjudication and the 
issuance of supplemental statements of the case in May 2007 
and July 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In connection with a duty to assist letter provided in May 
2001, the veteran was provided with a form to complete, 
asking questions about his radiation exposure, to which he 
responded in July 2001.  Although this was provided in 
connection with a claim for service connection for prostate 
cancer, which the veteran withdrew at his hearing in May 
2003, the purpose was to elicit information regarding 
radiation exposure.  Since this exposure would have been the 
same, regardless of the disability claimed at the time, it 
served to provide the veteran with actual notice of the 
information needed as to radiation exposure, and the error 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Therefore, the Board finds that the 
duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
detailed in a formal finding of unavailability of records 
dated in August 2002, the RO made numerous attempts to obtain 
service medical records from potential government sources, as 
well as from the veteran, but only the separation examination 
and some morning reports were available.  Similarly, in May 
2002, the Chief of the Radiation Protection Division and USAF 
Radioisotope Committee Secretariat, Air Force Medical 
Operations Agency, Office of the Surgeon General, responded 
to the VA's request for exposure and dose information, 
stating that there were no records of occupational exposure 
to ionizing radiation pertaining to the veteran.

VA made reasonable efforts to obtain relevant post-service 
records adequately identified by the veteran. Specifically, 
the information and evidence that have been associated with 
the claims file includes the veteran's post service private 
treatment records, VA treatment records, and the veteran's 
own statements and evidence he presented.  The veteran was 
advised that his service medical records were unavailable due 
to the fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and he was provided with the 
opportunity to submit additional information so a search for 
medical records could be conducted.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service, 
such as medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The only service medical record available in this case is the 
June 1958 separation examination report.  As discussed above, 
the remainder of the veteran's service medical records is 
presumed to have been destroyed in the fire that occurred at 
the NPRC in 1973.  Alternate sources were searched and 
although some morning reports were obtained, no medical 
records were found.  Where a veteran's service medical 
records are unavailable, the Board has a heightened duty to 
assist and obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  However, the 
legal standard for proving a claim for service connection is 
not lowered, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).    

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Jaw Fracture Residuals

The veteran contends that his jaw was fractured in service by 
a dentist who was attempting to remove a tooth at the time.  

As discussed above, all service medical records except the 
separation examination are unavailable.  However, the 
separation examination did not note a history of a fractured 
jaw; indeed the report noted that he denied all serious 
illnesses or injuries, other than reported incidences such as 
a tonsillectomy in childhood, indicating that the examination 
included a substantive history.  

The dental examination at that time disclosed that the 
veteran had three missing teeth-numbered 18 and 19 (on the 
bottom left) and 30 (on the bottom right).  All third molars 
(wisdom teeth) were present.  

In a December 1999 written statement, the veteran said that 
during service, he had a toothache, and went to the dentist, 
who pulled two of his "jaw teeth."  His tooth continued to 
cause pain, and he went back, and the dentist pulled two more 
teeth, before the finally got the right one.  While 
extracting his teeth, the dentist fractured his jaw bone.  He 
told the veteran not to say anything, and the veteran 
obliged.  However, now he has arthritis in his jaw. 

At his hearing in May 2003, the veteran testified that he had 
a severe toothache in service, and since the entire side of 
his head was in pain, he was unable to pinpoint the location.  
The dentist pulled one tooth, and then said he had another 
bad one, and pulled a second one.  However, the pain 
remained, and the veteran went back two weeks later, and the 
dentist pulled a third tooth, which he identified as his 
"jaw tooth."  He said the dentist had a terrible time 
getting it out, and while gouging it out, he fractured the 
jaw bone.  

J. Thompson, DMD, wrote, in June 2007, that the veteran said 
that his jaw had been broken during third molar surgery in 
service, and he had had interarch fixation to treat the 
injury.  He noted that X-rays indicated a bilateral condylar 
fracture that had healed extremely well.  Dr. Thompson noted 
that although by history, the veteran was more certain of the 
left, the radiograph was more evident on the right.  He 
concluded that the remaining teeth and jawbones could well be 
found in a healthy 20-year old, and that he could see how an 
oral surgeon might have broken his condyles in an attempt to 
remove molar teeth.

However, the service medical records show that the veteran's 
third molars were still present at the time of discharge.  He 
had three teeth missing at that time, but Dr. Thompson's 
opinion specifically referred to the third molars.  Moreover, 
the Board does not find interarch fixation, with an 
"extremely" well-healed bilateral condylar fracture, to be 
consistent with the veteran's 1999 statement that he had been 
told not to say anything about the fracture, or with the 
presence of all third molars at the time of separation.  The 
Board is not obliged to accept an opinion based on inaccurate 
medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Added to that is the fact that in 1999, the veteran 
recalled having had 4 teeth extracted in service, while in 
2003, he said that 3 teeth had been pulled.  These 
inconsistencies serve to illustrate the difficulties in 
accurately recalling events that occurred more than 40 years 
earlier.  Moreover, the more than 40-year gap between service 
and the first contemporaneous mention of a jaw fracture is 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In sum, the separation examination report does not include 
history or findings which are consistent with the history 
relied upon by Dr. Thompson in his 2007 opinion, and the 
evidence establishes that the veteran did not sustain a jaw 
fracture in service.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Colon Polyps, Nasal Polyps, and Lipoma of Shoulder

The veteran contends that he developed recurrent polyps of 
the colon and nasal passages, as well as a lipoma of the left 
shoulder, in service.  He claims that he was exposed to 
radiation in the course of his duties as a radar operator, 
and that these conditions developed due to radiation 
exposure.  

Service connection for a disability resulting from exposure 
to ionizing radiation during service can be demonstrated by 
three different methods.  Davis v. Brown, 10 Vet. App. 209 
(1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  The first 
two are presumptive bases, i.e., if the criteria are met, 
there is a legal presumption of service connection.  Under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), service 
connection is warranted for certain diseases present in 
"radiation-exposed veterans."  A "radiation-exposed veteran" 
is defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Regulations define 
"radiation-risk activities" to include: participation at 
atmospheric nuclear tests; being present at Hiroshima or 
Nagasaki during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. § 
3.309(d)(3).  A radar operator is not a "radiation-risk 
activity," as that term is defined by law.  Moreover, benign 
polyps or lipomas are not among the diseases specific to 
radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  
Thus, service connection is not warranted on this basis.  

Second, a "radiogenic disease" may be service-connected on a 
direct basis after specified developmental procedures are 
conducted under the framework of 38 C.F.R. § 3.311.  Pursuant 
to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: all forms of leukemia, 
except chronic lymphocytic leukemia; thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).  Again, benign polyps of the colon or 
nose, or benign lipomas, are not radiogenic diseases, as 
defined by law.  Thus, the veteran does not have a 
"radiogenic disease," as listed under 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).

Other claimed diseases may be considered radiogenic if 
supported by competent scientific or medical evidence.  
38 C.F.R. § 3.311(b)(4).  The articles submitted by the 
veteran regarding a lawsuit filed by former German soldiers 
who had operated U.S. radar equipment are not scientific or 
medical evidence.  Moreover, it must be pointed out that the 
conditions mentioned in the article are in fact considered to 
be radiogenic diseases, under 38 C.F.R. § 3.311.  No mention 
was made of the benign conditions at issue in this decision.  
Thus, he may not be considered to be a "radiation-exposed 
veteran," and the provisions of 38 C.F.R. § 3.311, for 
developing his claim based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, are not applicable.  

Thus, service connection for nasal polyps, colon polyps, or 
lipoma of the left shoulder is not warranted on a presumptive 
basis.  The third method for establishing service connection 
based on radiation exposure is with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).  

The veteran also contends that he developed recurrent polyps 
of the colon and nose, as well as a lipoma of the left 
shoulder, during service, while working as a radar operator.  
If the conditions were present in service, and continued 
after service, service connection would be granted, without 
regard to causation.  Thus, the question of direct service 
incurrence will be addressed first.  As noted above, this 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or lay testimony of matters subject to 
observation, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  

At an RO hearing in May 2003, the testified that he had nasal 
polyps removed in service, as well as cysts from his elbows, 
wrists, and shoulders.  He said he had at least 2 lipomas 
removed from his shoulder in service.  His wife corroborated 
his recollections.  However, the only service medical record 
available in this case is the June 1958 separation 
examination report.  This report does not show any history or 
findings of polyps or lipomas.  After service, private 
treatment records dated from 1969 to 1999, and VA records 
dated from 2000 to 2002, and from 2006 to 2007, do not show 
the presence of nasal polyps, colon polyps, or a lipoma until 
many years after service.  Moreover, the initial treatment 
for each of the conditions did not include a prior history of 
the symptoms; each time, the symptoms alone were described by 
the veteran, with no indication that he had previously 
experienced similar symptoms.  

Specifically, with respect to nasal polyps, the medical 
records show that the veteran has suffered from recurrent 
nasal polyps since 1974.  Private treatment records from 
Lexington Clinic, dated from December 1969 to July 1998, show 
that in November 1974, the veteran complained that the right 
side of his nose had been blocked up for the last few weeks.  
On examination, there were multiple nasal polyps, more on the 
right.  In September and November of 1975, he had polyps 
removed from both nasal passages.  This examination disclosed 
nasal polyps, but no mention of service as the onset was 
noted.  Records dated from 1988 to 1992 from R. Woods, II, 
M.D., show the veteran's treatment for nasal polyps; when 
initially seen in June 1988, the veteran reported a lot of 
trouble with nasal polyps in the past, with multiple 
polypectomies.  However, none of these records contains any 
medical history of the presence of the condition in or since 
service.  In March 1998, he attributed a loss of smell a 
post-service occupation as a fireman.  

As to colon polyps, in July 1981, the veteran underwent a 
thorough evaluation at the Mayo Clinic, for complaints of 
"passing out" episodes.  The evaluation included a normal 
barium enema and proctoscopic examinations, except for 
minimal hemorrhoids.  The Lexington Clinic medical records 
show that in July 1993, he underwent surgery for cancer of 
the prostate; no mention of colon polyps was reported.  In 
October 1996, the veteran was seen for symptoms of gas pain 
and some discomfort in the anorectal area, with no change in 
bowel habits or evidence of bleeding.  He underwent a 
colonoscopy, which disclosed a small polyp, which was 
removed; otherwise, there were no abnormalities except for 
internal hemorrhoids.  In December 1997, a history of colon 
polyps was noted, and he continued to be followed for that 
condition after he began receiving VA treatment in 2000.  

Concerning the lipoma, VA medical records show that in June 
2002, the veteran was seen with a "bump" on his left 
shoulder.  According to his wife, he had been experiencing 
some shoulder discomfort, and she had discovered a large knot 
about the size of an egg in that area.  There was no 
knowledge of any injury, and neither knew how long it had 
been present.  On evaluation, there was a 6-7 cm cystic 
subcutaneous mass on his left posterior shoulder.  Further 
evaluation disclosed it was most likely a lipoma.  In 
September 2002, he said he had noticed he lump about 6 months 
earlier, when he moved his left arm in certain ways.  
Although the mass was noted to be 7 cm by 10 cm by 1 cm at 
that time, he cancelled surgery planned in November 2002.  

Thus, there is no contemporaneous evidence, lay or medical, 
of the presence of any of these conditions until many years 
after service.  In evaluating the veteran's claim, evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as probative evidence.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The absence of any 
contemporaneous mention, in the medical records or otherwise, 
of the claimed conditions for many years after service 
constitutes negative evidence which weighs against his 
current testimony that the conditions began in service, and 
persisted after service to the current time.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

For all three issues, the separation examination did not show 
the presence or a history of the condition.  Nasal polyps 
were the first to be shown after service, in 1974, but no 
prior history of the condition was reported at that time, nor 
did the medical records show the condition between 1969 and 
1974.  For colon polyps, the evidence against the claim is 
even stronger, since the examination by the Mayo Clinic in 
1981, which included a barium enema and proctoscopy, did not 
show the condition at that time, nor was a colon polyp shown 
until 1996.  The lipoma on the shoulder was first shown in 
2002, and the initial evaluation reveals the veteran and his 
wife to be mystified as to the onset, a reaction inconsistent 
with the presence of a chronic or recurrent condition for the 
previous 4 decades.  The positive evidence consists solely of 
statements from the veteran and his wife, made in 2000 and 
later, that the conditions were present in and after service.  
In view of all of the foregoing considerations, the Board 
finds that the negative evidence is so persuasive as to 
render the positive contentions regarding in-service nasal 
polyps, colon polyp, and left shoulder lipoma not credible.  
By this, the Board does not mean to imply anything more than 
that he and his wife are mistaken in their recollections of 
events that occurred over 40 years ago; no inference of 
deliberate inaccuracy should be drawn.  

Thus, as the evidence establishes that nasal polyps, colon 
polyps, and left shoulder lipoma were not present in service, 
the Board must consider whether service connection can be 
granted on the basis that the conditions, while not 
presumptive radiogenic diseases, were nevertheless caused by 
radiation exposure.  

The June 1958 separation examination report, which did not 
show any history or findings of polyps or lipomas, 
nevertheless reported that the veteran was a radar operator 
for one year.  Although he testified at his hearing in May 
2003 that he was a radar operator for two years, in a 
December 1999 written statement concerning other issues, he 
said he had been a radar operator for a "short time."  

None of the private medical records on file, dated from 1969 
to 1999, note a history of radiation exposure.  However, when 
seen at a VA clinic in June 2000, to enroll in primary care, 
he reported a past medical history which included nasal 
polyps, colon polyps, and "radiation exposure."  In 
February 2001, he said he had had excessive radiation 
exposure while in the military.  In September 2002, while 
being evaluated for his lipoma, he said he had had multiple 
polyps and cysts removed in the past due to excess radiation 
in the military.  He said that he had had polyps removed more 
than 30 times from "all over his body."  He said he worked 
with radar in service, and had "overdosed in radiation."  

At an RO hearing in May 2003, the testified regarding his 
recollections of his in-service work as a radar operator.  He 
said that he had to sit very close to a radar screen, to 
track aircraft, for hours at a time.  He said he wore a 
radiation detector, which, when checked, frequently showed 
exposure over the limit.  He said that sometimes it would be 
over by 30 or 40 points, but once, it was 300 points over the 
allowable exposure limits.  After that, they would assign him 
to something else for awhile, then issue a new detector, and 
send him back.  He said he began experiencing a number of 
symptoms throughout his gastrointestinal tract at this time, 
as well as nasal polyps and cysts from his elbows, wrists, 
and shoulders.  His wife corroborated his recollections.

The veteran, while not competent, as a layman, to establish 
that he was exposed to radiation in service, is competent to 
describe circumstances which may be indicative of radiation 
exposure.  However, his recollections as to "radiation 
detectors" were vague, as he did not recall what the 
"points" meant, or what the normal values were.  The 
military was unable to verify that he was exposed to 
radiation in service.  

Moreover, radiation from radar equipment is not "ionizing" 
radiation.  Instead, radar equipment emits microwave-type 
non-ionizing radiation which is excluded not only from the 
legal presumptions pertaining to ionizing radiation, but from 
the Combee method of direct causation.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  Although service connection 
based on non-ionizing is not precluded, in this case, there 
is no competent evidence of the level of non-ionizing 
radiation, or any competent evidence that nasal polyps, colon 
polyps, or lipoma of the left shoulder, first shown many 
years after service, were related to any such exposure.  

In support of his claim, the veteran submitted two press 
articles which reported on a lawsuit filed against the U.S. 
government and U.S. manufacturing companies, alleging that 
hundreds of former German soldiers had been inadequately 
protected while operating U.S. radar equipment, and, as a 
consequence, had developed diseases such as leukemia and 
testicular cancer.  However, the mere filing of a lawsuit 
does not constitute competent medical or scientific evidence.  
It must also be pointed out that the conditions mentioned in 
the article are in fact considered to be radiogenic diseases, 
under 38 C.F.R. § 3.311.  No mention was made of the benign 
conditions at issue in this decision, and there is no 
suggestion, anywhere in the record, that nasal polyps, colon 
polyps, or lipomas such as that on the veteran's left 
shoulder may be caused by any type of radiation exposure, 
ionizing or non-ionizing.  

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for nasal 
polyps, colon polyps, and lipoma of the left shoulder, either 
due to radiation exposure, ionizing or non-ionizing, or on 
the basis of direct service onset.  The evidence establishes 
that the conditions were first manifested many years after 
service, and were unrelated to service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); Ortiz; Gilbert.  


ORDER

Service connection for residuals of a jaw fracture is denied.

Service connection for nasal polyps, colon polyps, and lipoma 
of the left shoulder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


